DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 4, filed 7 April 2022, with respect to the rejections under 35 USC 102 and 103 have been fully considered and are persuasive.  The rejections of claims 8-11 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Mark Brown on 14 April 2022.
The application has been amended as follows: 
9. (Currently Amended) A wearable, packable neck pillow comprising: 
first and second bolsters each having upper and lower ends; 
a crosspiece connected to and extending between said bolster upper ends; 
said crosspiece and said bolsters enclosing an interior compartment; 
an opening to said interior compartment; 
an opening closure configured for an open position providing access to said interior compartment through said opening and a closed position closing said opening to said interior compartment; 
said opening closure comprising one of a zipper, a snap fastener, a button and a hook-and- loop fastener; 
a bolster fastener connected to and interconnecting said bolsters; 
said bolster fastener comprises: first and second fabric loops attached to said first and second bolsters respectively at their lower ends and extending inwardly into a neck opening partially enclosed by said bolsters and said crosspiece; a clasp with open and closed configurations and a thumb release configured for opening said clasp to its open configuration; said clasp mounted on one of said fabric loops; a ring-shaped eyelet mounted on the other of said bolster lower ends; said eyelet receiving and coupling with said clasp whereby said bolster lower ends are secured together with said clasp in its closed configuration, coupled with said eyelet; and 
a multi-compartment pocket comprising at least two pocket compartments formed in one of said bolsters, said pocket compartments overlying each other and configured for exposing the tops of objects placed therein to a front of said neck pillow.

Allowable Subject Matter
Claims 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Examiner notes that US 20180310731 A1 to Staton, US 20200178709 A1 to Brown, and US 5645080 to Toso are particularly relevant.  Regarding independent claim 9, Staton teaches a neck pillow with first and second bolsters with fabric loops and fasteners at the end, crosspiece, and interior compartment (see at least Fig. 1), and Brown, in combination with Staton, teaches clasps with eyelets and thumb releases (see at least Brown Fig. 7).  However, the combination of Staton and Brown fail to teach Applicant’s claimed “a multi-compartment pocket comprising at least two pocket compartments formed in one of said bolsters, said pocket compartments overlying each other and configured for exposing the tops of objects placed therein to a front of said neck pillow” because Staton Fig. 2 only teaches a single pocket compartment.  Also Toso Fig. 1 teaches multiple pocket compartments, they are not “at least two pocket compartments […] overlying each other and configured for exposing the tops of objects placed therein to a front of said neck pillow” as claimed by Applicant (see Applicant Fig. 1) because Toso’s pockets are separate compartments that do not overly each other.  There is no teaching or suggestion in Staton, Brown, Toso, or the prior art (see PTO 892) to result in Applicant’s claimed structure.  The dependent claims are allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/               Examiner, Art Unit 3673                                                                                                                                                                                         
/DAVID R HARE/               Primary Examiner, Art Unit 3673                                                                                                                                                                                         
4/27/2022